UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Argued June 14, 2005
                            Decided September 9, 2005

                                      Before

                       Hon. DIANE P. WOOD, Circuit Judge

                      Hon. ANN CLAIRE WILLIAMS, Circuit Judge

                      Hon. DIANE S. SYKES, Circuit Judge

No. 03-3971

GWENDOLYN PRATER                             Appeal from the United States
    Plaintiff-Appellant,                     District Court for the Northern
                                             District of Illinois, Eastern Division.
      v.
                                             No. 00 C 1435
JOLIET JUNIOR COLLEGE,
     Defendant-Appellee                      James B. Zagel,
                                             Judge.
APPEAL OF: BRADLEY WALLER,
    Trustee, on behalf of the
    estate of GWENDOLYN
    PRATER.


                                    ORDER

       Joliet Junior College hired Gwendolyn Prater in 1992. In 1994 she became a
“Recruitment Retention Specialist,” working primarily to recruit and support
students on public aid. From 1994 until her termination in 1998, Joliet funded
Prater’s position through an annual $50,000 grant called “Public Aid Special
Projects.” At some point, Prater’s salary and benefits increased to the point where
other funding sources were necessary to supplement the PASP grant, and Prater
was paid with funds from another grant.
No. 03-3971                                                                    Page 2


       In 1998 it became clear that the PASP grant would not be increased. In May,
Dr. Terry Irby, Dean of Adult Education at Joliet and Prater’s supervisor, informed
Prater that her position could no longer be supported by the PASP grant funding.
The parties agree that Irby then discussed the possibility of Prater continuing at
Joliet in a different capacity. Up to that point, Prater worked primarily with “public
aid students” as a condition of the PASP grant. Sometimes, though, she had
apparently worked with non-public aid students (in proportion to the non-PASP
funding that covered her salary and benefits), and once PASP funding became
unavailable Irby asked Prater to work primarily with non-public aid students.

       Joliet offered to continue Prater’s employment in a different capacity,
working with non-public aid students, but Prater allegedly refused and told Irby to
“do what she has to do.” Joliet asserts that Prater's unwillingness to transition to
working with non-public aid students necessitated terminating her. Prater denied
refusing to make the change, but adds that younger employees were paid extra for
handling non-public aid students, and that Irby wanted her to do the work “for free.”
It is not clear from the pleadings whether Joliet intended that Prater take on the
new non-public aid students without reducing her old responsibilities, thereby
increasing her workload but not her pay, or whether she was expected to maintain
the same workload by shifting her attentions to the new non-public aid students. In
any event, the parties were not able to reach an accommodation. Prater asserts
that she never refused to work with non-public aid clients but was fired instead
because of her age. Prater further alleges, as evidence of Joliet’s discriminatory
motive, that Irby frequently and publicly commented that she was interested in
getting rid of all of the older employees and replacing them with younger and more
malleable workers. Irby counters that Prater refused to work primarily with non-
public aid students, and that she voluntarily resigned rather than comply with the
new requirements. Joliet terminated Prater on June 30, 1998, when the grant
funding her position was not renewed.

       Prater sued Joliet, alleging that her termination violated the Age
Discrimination in Employment Act (ADEA) and that Joliet’s rationale for firing her
was pretextual. The district court granted summary judgment for Joliet,
determining that there was no genuine issue of material fact as to why the college
terminated Prater because the PASP grant “was not approved for the Outreach
Recruitment position (the position in which Prater was employed).” The court held
that the funding situation constituted a showing of at least a mixed motive.

       On appeal Prater raises only a single argument, that she had presented
sufficient evidence to create a genuine issue of material fact regarding pretext. She
advances this argument by making seven factual assertions. These assertions are
apparently intended to show first that Joliet actually could continue to fund her
employment, and second that she was willing to take on new responsibilities and
No. 03-3971                                                                       Page 3


continue her employment under a new funding scheme. She characterizes these
assertions as evidence that Joliet’s stated reason for terminating her was
pretextual.

       Summary judgment was appropriate if Joliet showed an adequate
nondiscriminatory motive for terminating Prater's position, even if there was also a
discriminatory motive. See, e.g., Desert Palace, Inc. v. Costa, 539 U.S. 90, 100-101
(2003) (discussing mixed-motive standards in the context of Title VII litigation). In
order to prevail, Prater must demonstrate a genuine issue of material fact as to
whether Joliet’s stated need to terminate her position was merely pretextual: “If
the plaintiff fails to satisfy the factfinder that it is more likely than not that a
forbidden characteristic played a part in the employment decision, then she may
prevail only if she proves, following [Texas Dept. of Community Affairs v. Burdine,
450 U.S. 248 (1981)], that the employer's stated reason for its decision is
pretextual.” Price Waterhouse, 490 U.S. at 247.

        Prater first asserts that the district court overlooked an issue of material fact
as to whether Joliet was forced to terminate her position for non-discriminatory
financial reasons. Prater points out that a supervisor who left shortly before she
did testified that there was “no financial problem when she left,” and that Joliet
was awarded $72,000 in “performance money” as a reward for recruiting and
retaining students under the PASP program––money that Prater contends could
have been used to fund her employment. However, Prater has not presented any
evidence that this money was allocable to fund her position, and Irby testified that
extra funds for her department’s “work performance” were allocated to the college
itself and not available to her department. Because Prater does not contest Irby’s
characterization of the funding situation, there is no genuine issue of material fact
as to whether Joliet could afford to fund Prater's position.

        Prater also argues that Joliet showed that it could afford to pay replacements
to perform her duties when, after her termination, it advertised for two positions
“conducting student retention and follow-up” and subsequently filled those
positions. However, Prater’s purported evidence does not show that Joliet’s stated
motive for terminating her was pretextual. Prater offered no evidence to contest
Joliet’s contention that she and the new hires were in substantially different
positions, at different pay grades, and performing different functions within the
office. Prater offered only testimony from one witness, who speculated that a new
hire had replaced Prater, but this witness had no direct, firsthand knowledge of the
new hire’s duties or classification.

      Prater also seems to argue that a factual issue exists as to whether she
actually refused to work with non-public aid students, a condition Joliet placed on
continuing her employment in a different capacity once the PASP funding ended.
No. 03-3971                                                                   Page 4


She appears to assert, without elaborating, that Joliet was not forced to terminate
her, and that it could have continued to employ her under other, less restrictive
grants. But Prater does not substantiate this argument, however, and summary
judgment was therefore properly granted against her on this claim.

      The grant of summary judgment is AFFIRMED.